Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2016

                                       No. 04-16-00055-CV

                          IN THE INTEREST OF W.T.H., A CHILD,

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 15-06-00125-CVK
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
       By order dated June 10, 2016, appellant’s attorney was ordered to file a written
explanation regarding a document efiled in this court’s electronic portal on May 26, 2016. On
June 14, 2016, appellant’s attorney filed a document entitled “Supporting Brief” which this court
construed to be a response to the June 10, 2016 order and a supplemental appellant’s brief.

        By order dated June 20, 2016, the clerk of the court was directed to file the document
efiled by the appellant’s attorney on May 26, 2016, as the appellant’s brief in this appeal and to
file the document entitled “Supporting Brief” as a supplemental appellant’s brief. This court’s
order noted that the attorney again referenced an order on a bill of review entered in trial court
cause number 15-09-00217-CVK, but this appeal only pertained to trial court cause number 15-
06-00125-CVK. Appellee’s brief was ordered to be filed no later than July 20, 2016.

       By order dated July 26, 2016, this court noted the appellee’s brief had not been filed.
This court ordered the appellee’s brief to be filed by August 10, 2016. The order stated if the
appellee’s brief was not filed by August 10, 2016, the appeal would be set at issue and would be
submitted without an appellee’s brief.

        On August 10, 2016, despite the foregoing orders, appellant filed another brief. This
court construes this brief as replacing the document efiled on May 26, 2016, and the “Supporting
Brief” filed on June 14, 2016. The brief violates Rule 38 of the Texas Rules of Appellate
Procedure because it does not contain any citations to the record. See TEX. R. APP. P. 38.1(g), (i).
In addition, the brief again raises issues relating to the order on a bill of review entered in trial
court cause number 15-09-00217-CVK.

       It is therefore ORDERED that the brief filed by the appellant on August 10, 2016, the
document efiled on May 26, 2016, and the Supporting Brief filed on June 14, 2016 are all
STRICKEN from our record. It is FURTHER ORDERED that appellant file an amended brief:
(1) containing appropriate citations to the record in compliance with Rule 38.1; and (2) only
raising issues pertaining to the order granting intervenor’s plea to the jurisdiction entered in trial
court cause number 15-06-00125-CVK.

        Appellant’s amended brief must be filed no later than September 1, 2016, or this appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3. NO MOTIONS FOR
EXTENSION OF TIME WILL BE GRANTED. IF APPELLANT’S AMENDED BRIEF
IS NOT FILED BY SEPTEMBER 1, 2016, THIS APPEAL WILL BE DISMISSED FOR
WANT OF PROSECUTION WITHOUT FURTHER NOTICE. Because appellant failed to
request the reporter’s record in response to two prior orders, this court will only consider those
issues raised in appellant’s amended brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court